7s9   ‘-


       Honorable I’ax Steroke,   Page S



                    9. That tb,e manawasnt or the Authority
              Is hereby lnatruoted by the diraotoca    to notify
              all employee that ttiie right to oolleotlre   bar-
              gaining la reoognlzed. w
                     The Aot oreating the Lower Colorado     9lrer    Author-
       ity   oonferrr pouer upon the Boar61
                     *(rn) To appoint oftioerr, agents and llaployeer,
              tvr;.yoribe     their Qutisa and to fix their aompen-
                        ”

                  Item 1 ot the Rerolutlon does no rare thq doolarr
       the present policy of the Board uith napeat to the pament
       of *ages.   It merely embodies the attltutlr which t&o Bmrd,
       hae adopted in respeot to the matter of fixing the soapma-
       tion to be paid smploy~eo of the AIO.hority.Thie ir olrarlf
       within the power of the Board un&er Seation %P abevo quoted.
,
                 Item a of the FMolutlon merely ltilrmlar that the
       pnrent. pollog tidopted by tha Board Is to raoognise the right
       of fto mployee*   to organIt   aad bargain oollrotitel~.      No
       attempt Ia made ta bind the Beard, lrnrooabl.y,      to a rtated
       course of aotlon oalaulatra  ts d**trof or h~palr tho free
:&     exerolse QS the $&I-ant and dlmorotion ot the Board in re-
y:;I
  ”    speot to the perfonnanoe of fte dutlm.     (See our opinion
       so. tM6125)
                 You are adrlre~;~thb~~~,,,ln cur opinion, the ‘*doptlon
       of rush Reedlutlon is ulthln thd’pouer oi the Board.
                                              YOUCI very truly




                ,                                  /-        -
                                          m
                                                        I?. w.   Yalrohild
                                                                 k8418tant
       RWILM
                    APPROVEDDEC
                              18, 1940